Citation Nr: 0928270	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  


FINDING OF FACT

Bilateral hearing loss, as defined by VA, was not present in 
service, or manifested within one year of discharge from 
service, and is not shown to be causally or etiologically 
related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied 
its duty to notify in accordance with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Veteran was advised in an October 
2007 letter, sent prior to the initial unfavorable rating 
decision issued in April 2008, of the evidence and 
information necessary to substantiate his claim of 
entitlement to service connection for bilateral hearing loss, 
his and VA's respective responsibilities in obtaining such 
evidence and information, and the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman.  

The Board further finds that VA has satisfied its duty to 
assist in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  The Veteran's service treatment records and 
private treatment records have been obtained and considered, 
and he was provided with a VA examination in February 2009.  
The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing medical records 
that are necessary for a fair adjudication of his claim.

Accordingly, the Board concludes that VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case.  As such, he will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.




II.  Analysis

The Veteran contends that he sustained acoustic trauma in the 
military when he was exposed to loud noise through his work 
as an aircraft mechanic.  He asserts that his current 
bilateral hearing loss is the result of such in-service 
exposure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if they manifest to a compensable degree within one 
year after service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  
 
Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304; see also Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  For VA purposes, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

As noted above, the Veteran has reported acoustic trauma due 
to noise exposure in the military from his work on jet 
engines as an aircraft mechanic.  The Veteran's Report of 
Transfer or Discharge from the Armed Forces (DD Form 214) 
confirms that his military occupational specialty was an 
aircraft mechanic.  In addition, his service treatment 
records confirm noise exposure as a result of his duties.  
See, e.g., November 1962 Hearing Conservation Data form.  As 
such, the Board finds that the Veteran was exposed to noise 
during service.

However, the Veteran's service treatment records do not 
reflect any complaints, treatment, or diagnosis of a 
bilateral hearing loss disability, as defined by VA 
regulations, as a result of such noise exposure.  
Specifically, such records indicate that the Veteran always 
or frequently wore ear protection during exposure to loud 
noise, including elastic inserts and ear muffs.  Id.  
Moreover, the Veteran's entrance and discharge examinations, 
as well as audiometric testing conducted during service, 
reflect bilateral hearing within the normal limits for VA 
purposes.  See id., an undated Hearing Conservation Data 
form, August 1961 entrance examination, August 1965 discharge 
examination.  

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  The Board notes that, when converted to ISO units, 
each of the Veteran's in-service audiometric examinations 
reflects auditory thresholds of 20 and/or 25 decibels at 
several frequencies in both ears.  In addition, a November 
1962 examination reflects auditory thresholds in the left ear 
of 15 decibels at the 500 Hertz level and 30 decibels at the 
6000 Hertz level, which translate to 30 and 40 decibels, 
respectively, in ISO units.  However, the August 1965 
discharge examination reflects an improvement as auditory 
thresholds in the left ear were 5 decibels at the 500 Hertz 
level and 25 decibels at the 6000 Hertz level, which 
translate to 20 and 35 decibels, respectively, in ISO units.  
While threshold levels above 20 decibels indicate a hearing 
impairment, see Hensley, 5 Vet. App. at 157, VA regulations 
specify that hearing loss is not considered a disability 
unless the auditory threshold at 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or higher, or 26 decibels or higher 
for any three of such frequencies, see 38 C.F.R. § 3.385.  
Thus, although these in-service audiometric examinations 
reflect that the Veteran had a slight bilateral hearing 
impairment, such impairment did not constitute a hearing 
disability under VA regulations.

The Board observes that, even if the record contains no 
documentation of in-service complaints or treatment for 
hearing loss, a veteran is competent to describe the nature 
and extent of his in-service hearing difficulties.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  However, in this case, the Veteran has 
explicitly stated that his hearing loss began after service.  
Specifically, he reported in his October 2007 application for 
disability compensation that his bilateral hearing loss began 
in 1993.  Similarly, he stated in his April 2008 notice of 
disagreement that he realized that his hearing had worsened 
during regular hearing checks at his post-service employment.  
Additionally, the Veteran reported to the VA examiner in 
February 2009 that he first noticed hearing loss in the 
1990s.

The Board further observes that the Veteran did not seek 
treatment for hearing loss until many years after service.  
Although the lack of contemporaneous medical records does 
not, in and of itself, render a veteran's lay evidence 
concerning continuity of symptoms after service not credible, 
the Board may weigh the lack of contemporaneous medical 
records against such lay evidence.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (2006).  

Nevertheless, VA regulations do not preclude service 
connection for hearing loss which first met VA's definition 
of disability after service.  Hensley, 5 Vet. App. at 159.  
The Veteran will be entitled to service connection for his 
bilateral hearing loss if all of the evidence, including that 
pertinent to service, establishes that such disease was 
incurred or aggravated during service.  See 38 U.S.C.A. § 
1113(b); 
38 C.F.R. § 3.303(d).

The evidence of record includes an October 2007 letter from 
the Veteran's private otolaryngologist, Dr. Legreid, 
diagnosing him with mild sloping to profound sensorineural 
hearing loss bilaterally.  Additionally, in February 2009, a 
VA examiner diagnosed the Veteran with mild sloping to severe 
or profound sensorineural hearing loss bilaterally.  The 
examiner's report reflects that speech discrimination was 
recorded as 80 percent in the right ear and 66 percent in the 
left ear.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
70
80
LEFT
30
35
50
70
75

As such, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
The record fails to show that such disability manifested to a 
degree of 10 percent within one year following his discharge 
from service in August 1965.  As such, presumptive service 
connection is not warranted for bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has next considered whether service connection is 
warranted for bilateral hearing loss on a direct basis.  
While there is a current diagnosis of bilateral hearing loss, 
evidence of in-service noise exposure, and the Veteran is 
competent to describe his increased hearing difficulties over 
the years, the Board finds that there is no competent medical 
evidence linking such disability to military service. 

The record contains two medical opinions concerning the 
etiology of the Veteran's bilateral hearing loss.  Dr. 
Legreid indicated in October 2007 that such hearing loss was 
the result of occupational loud noise exposure combined with 
presbycusis, i.e., loss of hearing that gradually occurs in 
most individuals as they age.  In addition, the VA examiner 
concluded in February 2009 that, although the Veteran's 
bilateral hearing loss was possibly consistent with noise 
exposure, it was at least as likely as not that such hearing 
loss was not related to military service.  The VA examiner 
came to this conclusion after reviewing the Veteran's claims 
file, including his discharge examination showing hearing 
within normal limits, and noting that the Veteran reported 
having both military and occupational noise exposure.  

As such, the evidence of record linking the Veteran's 
bilateral hearing loss to his military service is limited to 
his own statements.  While the Veteran is competent to 
testify as to his symptomatology of increased hearing 
difficulty, he is not competent or qualified, as a layperson, 
to render a diagnosis or an opinion concerning medical 
causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  Id.; see also Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  Accordingly, as there is no competent 
evidence of a causal nexus between the Veteran's bilateral 
hearing loss and service, service connection for such 
disability must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal.  The Board 
concludes that such doctrine is not applicable because the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5107.  As such, the claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


